     Case 3:20-cv-00035-MMD-WGC Document 25 Filed 12/29/20 Page 1 of 2



 1    LYNN V. RIVERA, ESQ.
      NEVADA BAR NO. 6797
 2    BURNHAM BROWN
      A Professional Law Corporation
 3    200 S. Virginia Street, 8th Floor
      Reno, Nevada 89501
 4    ---
      Telephone:     (775) 398-3065
 5    Facsimile:     (877) 648-5288
      Email:         lrivera@burnhambrown.com
 6
      Attorneys for Defendant
 7    HOME DEPOT U.S.A., INC. (erroneously sued herein
      as HOME DEPOT USA, INC.)
 8

 9

10                                 UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA

12    GARY ARNOLD, an individual,                          Case No. 3:20-cv-00035-MMD-WGC

13                   Plaintiff,
                                                           DEFENDANT HOME DEPOT U.S.A.,
14    v.                                                   INC.’S STIPULATION AND ORDER
                                                           FOR DISMISSAL WITH PREJUDICE
15    HOME DEPOT USA, INC.; a foreign
      corporation and DOES I-V,
16
                     Defendants.
17

18           IT IS HEREBY STIPULATED, by and between the parties, through their respective

19    counsel of record, that all claims against Defendant HOME DEPOT U.S.A., INC. in the above

20    entitled action be dismissed with prejudice, each party to bear their own attorney’s fees, costs

21    and related expenses.

22    DATED: December 23, 2020                             KILPATRICK BULLENTINI
23
                                                         By /s/ Charles M. Kilpatrick
24
                                                           CHARLES KILPATRICK
25                                                         Attorneys for Plaintiff
                                                           GARY ARNOLD
26
      ///
27
      ///
28
      //
                                              1
      DEFENDANT HOME DEPOT U.S.A., INC.’S STIPULATION AND ORDER               No. 3:20-cv-00035-MMD-WGC
      FOR DISMISSAL WITH PREJUDICE
     Case 3:20-cv-00035-MMD-WGC Document 25 Filed 12/29/20 Page 2 of 2



 1    DATED: December 23, 2020                    BURNHAM BROWN

 2
                                               By /s/ Lynn V. Rivera
 3
                                                  LYNN V. RIVERA
 4                                                Attorneys for Defendant
                                                  HOME DEPOT U.S.A., INC. (erroneously
 5                                                sued herein as HOME DEPOT USA, INC.)

 6

 7          IT IS SO ORDERED.

 8

 9    DATED:    12/29/2020
                                            MIRANDA M. DU
10                                          CHIEF UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
      DEFENDANT HOME DEPOT U.S.A., INC.’S STIPULATION AND ORDER   No. 3:20-cv-00035-MMD-WGC
      FOR DISMISSAL WITH PREJUDICE
